368 N.W.2d 408 (1985)
Dennis Frank SAZENSKI, Appellant,
v.
COMMISSIONER OF PUBLIC SAFETY, Respondent.
No. C4-84-2228.
Court of Appeals of Minnesota.
June 4, 1985.
*409 Dennis B. Johnson, Minneapolis, for appellant.
Hubert H. Humphrey, III, Atty. Gen., Mary B. Magnuson, Sp. Asst. Atty. Gen., St. Paul, for respondent.
Considered and decided by POPOVICH, C.J., and WOZNIAK and RANDALL, JJ., with oral argument waived.

SUMMARY OPINION
WOZNIAK, Judge.

FACTS
On September 22, 1984 at about 2:20 a.m., Eagan Police Officer Gerald Meszaros was standing near his parked squad car along Highway 55 in Eagan, Minnesota. His attention was drawn by the sound of an approaching vehicle which appeared to be speeding. Meszaros observed a Corvette drive past and he estimated it was traveling between 70 and 80 miles per hour in the posted speed limit zone of 50 miles per hour. Meszaros testified that he had received formal training in the estimation of traffic speed. Meszaros pursued the vehicle for about two to two and one-half miles and stopped the car. Appellant Dennis Sazenski identified himself as the driver and was later arrested for D.W.I. in violation of Minn.Stat. § 169.121 (1984). The trial court sustained the revocation of Sazenski's driver's license, finding that the officer had sufficient cause to stop Sazenski.

DECISION
"The test for determining the legality of a stop of a motor vehicle is whether the police had a particularized and objective basis for suspecting the driver or passenger(s) of criminal activity." State v. L'Italien, 355 N.W.2d 709, 710 (Minn.1984) (citing United States v. Cortez, 449 U.S. 411, 101 S.Ct. 690, 66 L.Ed.2d 621 (1981)). Here, the record amply supports the trial court's determination that the stop was proper.
Affirmed.